NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1144-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

REMARNO CHAMBERS,

     Defendant-Appellant.
_____________________________

              Submit December 18, 2017 – Decided July 6, 2018

              Before Judges Messano and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Indictment
              No. 12-09-0951.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michele A. Adubato, Designated
              Counsel, on the brief).

              Jennifer    Webb-McRae,   Cumberland    County
              Prosecutor, attorney for respondent (Kim L.
              Barfield, Assistant Prosecutor, of counsel and
              on the brief).

PER CURIAM

        Defendant Remarno Chambers appeals from his conviction by a

jury of fourth-degree possession of marijuana with intent to
distribute, N.J.S.A. 2C:35-5(b)(12).          Because the court erred by

admitting evidence of other crimes and wrongs in violation of

N.J.R.E. 404(b), and by allowing witnesses to testify concerning

the veracity of other witnesses, and those errors were clearly

capable of producing an unjust result, we reverse and remand for

a new trial.

                                      I.

       In December 2010, defendant was a substitute teacher at

Vineland High School.       Defendant permitted his eighteen-year-old

cousin, Lenmarve McIntosh, and McIntosh's friends from Vineland

High School and another local high school, to "hang out" at

defendant's apartment, where they played games, drank beer and

used marijuana.

       On the evening of December 25, 2010 and in the early morning

hours of December 26, McIntosh's friend I.S. and others went to

defendant's apartment.       I.S. saw marijuana that defendant kept in

a closet safe, and observed others present at the apartment smoking

marijuana.     After I.S. took a blue pill that defendant gave him,

he   blacked   out,   and   the   following   morning   woke   up   naked   in

defendant's bed.      As the result of a police investigation, I.S.

reported what occurred and alleged defendant sexually assaulted

him.



                                      2                              A-1144-15T3
     During a January 7, 2011 interrogation by Vineland Police

detectives, defendant admitted having marijuana at his apartment,

smoking marijuana with McIntosh at his apartment, and permitting

McIntosh and I.S. to sleep overnight with him in his bedroom on

an evening during the 2010 "Christmas weekend."              Following the

interrogation,   Vineland   Police       executed   a   search   warrant    at

defendant's apartment and found a bottle containing alprazolam

pills in a drawer, and two bags of marijuana, two digital scales

and $1595 in a closet safe.

     Defendant was charged in an indictment with committing the

following offenses "[o]n or about" December 26, 2010: second-

degree attempted aggravated sexual assault upon I.S., N.J.S.A.

2C:14-2(a)(7) and N.J.S.A. 2C:5-1(a)(1) (count one), third-degree

aggravated criminal sexual contact with I.S., N.J.S.A. 2C:14-3(a)

(count two), fourth-degree possession with intent to distribute

marijuana, N.J.S.A. 2C:35-5(b)(12) (count three), third-degree

distribution of a controlled dangerous substance, alprazolam,

N.J.S.A. 2C:35-5(b)(3) (count four), and third-degree reckless

endangering, N.J.S.A. 2C:12-2(b)(2)1 (count five).          Count five was

dismissed before trial.




1
  N.J.S.A. 2C:12-2(b)(2) was repealed effective January 11, 2016.
L. 2015, c. 186, § 2.

                                     3                               A-1144-15T3
     Defendant was tried before a jury, which returned a guilty

verdict on count three, fourth-degree possession of marijuana with

intent to distribute, and not guilty on count four.          The jury

could not reach a verdict on the sex offenses alleged in counts

one and two.   Defendant was retried on counts one and two, but the

jury could not reach a verdict and the court granted defendant's

motion to dismiss those counts.        The court imposed a three-year

probationary sentence on count four, and defendant appealed.

     Defendant    presents   the   following     arguments   for   our

consideration:

          POINT I

          THE DEFENDANT'S JANUARY 7, 2011 STATEMENT TO
          POLICE SHOULD NOT HAVE BEEN ADMITTED INTO
          EVIDENCE BECAUSE HIS FIFTH AMENDMENT RIGHT
          AGAINST SELF-INCRIMINATION WAS VIOLATED.

          POINT II

          EVIDENCE DEFENDANT DISTRIBUTED [MARIJUANA]
          AND POSSESSED IT ON DATES NOT CHARGED IN THE
          INDICTMENT WAS IMPROPER N.J.R.E. 404(b)
          EVIDENCE THAT SHOULD HAVE BEEN EXCLUDED FROM
          EVIDENCE.

          POINT III

          THE STATE'S CROSS-EXAMINATION OF DEFENSE
          WITNESSES WAS IMPROPER, PREJUDICIAL AND
          DEPRIVED DEFENDANT OF A FAIR TRIAL.




                                   4                          A-1144-15T3
                                       II.

       Our    review   of   a    court's     determination   concerning     the

suppression of statements made during a custodial interrogation

is narrow.      Where factual findings are "supported by sufficient

credible evidence in the record," deference is required.                  State

v. S.S., 229 N.J. 360, 374 (2017) (quoting State v. Gamble, 218

N.J. 412, 424 (2014)).          "Corrective action" is appropriate only

"when factual findings are so clearly mistaken — so wide of the

mark — that the interests of justice demand intervention."                  Id.

at 381.      Our review of legal issues is de novo.          Id. at 380.

       As he did before the trial court, defendant contends on appeal

that   during    the   January    7,   2011   interrogation,    the   officers

violated his rights by questioning him after he invoked his right

to counsel.      He argues the court erred by denying his motion to

suppress statements he made during what he claims was his initial

invocation of his right to counsel.2            We are not persuaded.




2
  Defendant argued he invoked his right to counsel on two occasions
during the interrogation.    The State did not dispute defendant
invoked his right to counsel during the latter part of the
interrogation when he stated, "I need my lawyer to be here with
me . . . ." The court agreed defendant's declaration constituted
an invocation of his right to counsel and suppressed all of his
statements following the invocation. We therefore address only
defendant's contention that the court erred by finding he did not
invoke his right to counsel earlier in the interrogation.


                                        5                              A-1144-15T3
     A defendant's "right against self-incrimination is guaranteed

by the Fifth Amendment to the United States Constitution and this

state's common law, now embodied in statute, N.J.S.A. 2A:84A-19,

and evidence rule, N.J.R.E. 503."                  Id. at 381 (quoting State v.

Nyhammer, 197 N.J. 383, 399 (2009)).                    If a suspect "indicates in

any manner and at any stage of the process that he wishes to

consult   with      an     attorney    before       speaking      there    can     be    no

questioning[,]" State v. Alston, 204 N.J. 614, 620 (2011) (quoting

Miranda   v.    Arizona,        384   U.S.       436,   444-45    (1966)),       and    the

"interrogation may not continue until either counsel is made

available      or    the     suspect     initiates         further      communication

sufficient to waive the right to counsel,"                   ibid.

     "[A] suspect need not be articulate, clear, or explicit in

requesting counsel; any indication of a desire for counsel, however

ambiguous, will trigger entitlement to counsel."                           Id. at 622

(quoting State v. Reed, 133 N.J. 237, 253 (1993)).                      Thus, "if the

words   amount      to   even    an   ambiguous         request   for     counsel,      the

questioning must cease, although clarification is permitted; if

the statements are so ambiguous that they cannot be understood to

be the assertion of a right, clarification is not only permitted

but needed."        Id. at 624.

     In State v. Chew, 150 N.J. 30, 63 (1997), the Court held that

a suspect who asked his mother to call his lawyer in the presence

                                             6                                    A-1144-15T3
of police officers made "an equivocal invocation of the right to

counsel that had to be clarified before questioning could take

place."    Similarly, in State v. Elmore, 205 N.J. Super. 373, 380

(App. Div. 1985), we concluded that a suspect's statement to her

mother "that she was not allowed to have a lawyer" was an equivocal

request for counsel.

     In Alston, 204 N.J. at 625-27, the Court found the defendant's

statement, "'should I not have a lawyer?' was, in actuality, not

an assertion of a right, ambiguous or otherwise" because it was a

"question . . . that amounted to defendant's request for advice

about what the detective thought that defendant should do."      Id.

at 626.    The officer responded appropriately by asking, "[do y]ou

want a lawyer?"    Ibid. (alteration in original).   The defendant

then made it clear that he did not want a lawyer, stating, "No, I

am asking you guys, man." Ibid.

     In State v. Messino, 378 N.J. Super. 559, 578 (App. Div.

2005), we found the defendant's statement, "Do you think I need a

lawyer?" was not an ambiguous invocation of the right to counsel.

We concluded defendant did not request an attorney, but rather

asked only if the officer "whether he thought defendant needed a

lawyer."     Id. at 578.    We distinguished cases where it was

determined a defendant made an ambiguous invocation of the right

to counsel, including Maglio v. Jago, 580 F.2d 202, 203 (6th Cir.

                                  7                         A-1144-15T3
1978), where the suspect stated, "Maybe I should have an attorney,"

and United States v. Clark, 499 F.2d 802, 805 (4th Cir. 1974),

where   the    suspect   stated,   "I   had   better   talk   to   a   lawyer."

Messino, 378 N.J. Super. at 578.

     Here, defendant argues that after the detectives informed him

of his Miranda rights, he invoked his right to counsel during the

following exchange:

              [Detective]: Do you understand each of your
              rights?

              [Defendant]: From everything you just read to
              me?

              [Detective]: Yes.

              [Defendant]: Yes.

              [Detective]: Okay. What you can do is you can
              look this over. I just need you to initial
              with your initials numbers one through five
              and then sign here that you understand. This
              is just what I read to you. It's in English
              as well as Spanish.

              [Defendant]: Now because I don't understand
              why here and I'm still signing this without
              (indiscernible).

              [Detective]: Well this is, this is you signing
              that you understand what your rights are prior
              to us talking about the reasons why you're
              here.

              [Defendant]: Okay. So this isn't, once again
              . . .

              [Detective]: That . . .


                                        8                               A-1144-15T3
[Defendant]: This isn't . . .

[Detective]: That is your rights. We're just
advising you of what your rights are. Do you
understand what your rights are?

[Defendant]: Yeah but I do have my own
personal attorney. So I don't know if, I don't
know what you need to ask me. So I don't know
if I need my attorney.

[Detective]: Okay. Well after you were to sign
this indicating that you do understand your
rights . . .

[Defendant]: Uh huh.

[Detective]: Then we are going to advise you
of what the allegations are.

[Defendant]: Uh huh.

[Detective]: Then that's when you would make
a determination whether you would want to
speak with us or not speak with us.

[Defendant]: Okay.

[Detective]: This is simply just a form
indicating that we advised you of what your
rights are and that you understand that you
have the right either to talk to us . . .

[Defendant]: Uh huh.

[Detective]: To not talk to us, to start
talking to us, stop talking. These are, these
are what your rights are. This is what we've
just read to you.

[Defendant]: Okay.

[Detective]: Do you have any questions at all
about your rights?


                       9                         A-1144-15T3
           [Defendant]: No. Based off what you read to
           me, no.

           [(Emphasis added).]3

     When reviewing a trial court's denial of a motion to suppress

a defendant's statements, we must "engage in a 'searching and

critical' review of the record[.]"         State v. Maltese, 222 N.J.

525, 543 (2015) (quoting State v. Hreha, 217 N.J. 368, 381-82

(2014)).    We   have   considered     defendant's   statements   to   the

detectives in the context of the dialogue between them and are

convinced defendant's declaration that he had a personal attorney,

and his statement "I don't know if I need my attorney," did not

constitute an invocation of his right to counsel.

     In Alston and Messino, it was determined the defendants'

inquiries to the interrogating officers about whether they needed

an attorney did not constitute invocations of the right to counsel.

Alston, 204 N.J. at 626-27; Messino, 378 N.J. Super. at 578. Here,

defendant expressed the identical uncertainty about his need for

an attorney as the defendants in Alston and Messino – by stating

he did not know if he needed an attorney – but did not direct an

inquiry to the detectives.    Defendant did not request an attorney,


3
   We rely on a transcript of the interrogation which was not
admitted in evidence, but was supplied to the trial court when it
ruled on defendant's suppression motion, and which the parties
agree is accurate.   The parties supplied the transcript at our
request.

                                  10                              A-1144-15T3
or suggest he wished to have an attorney present before any further

questioning.       His statements conveyed only that he had an attorney

and had not yet        decided whether the attorney's presence was

necessary.       Like the defendants in Alston and Messino, defendant's

expression of uncertainty was "not an assertion of a right,

ambiguous or otherwise," Alston, 204 N.J. at 626, but instead was

a declaration only that he "[did not] know" whether he needed his

lawyer at that time.        As we observed in Messino, "[t]here is no

dispute that defendant was told that he had a right to a lawyer.

Defendant could have requested an attorney.                   His statement . . .

was not such a request."        378 N.J. Super. at 578.            Thus, the motion

court correctly determined defendant did not invoke his right to

counsel, and properly denied defendant's motion to suppress his

statements.

                                        III.

       Defendant next argues the court admitted testimony showing

he possessed and distributed marijuana on dates not charged in the

indictment that should have been excluded under N.J.R.E. 404(b)

as   inadmissible      evidence    of    other    crimes      or   wrongs.       More

particularly, defendant argues the court erred by admitting the

following testimony: (a) Jose Muniz's testimony that in December

2010 he saw defendant bring marijuana from defendant's bedroom and

give   it   to    individuals     to    "roll    up";   (b)    Cheyanne   Cuevas's

                                         11                                  A-1144-15T3
testimony that in December 20104 he saw defendant possess, smoke

and share marijuana with others, and purchased marijuana from

defendant on more than one occasion; (c)       McIntosh's testimony he

saw people smoking marijuana at the           2010 Christmas party at

defendant's apartment, but the guests brought their own marijuana;

and   (d)   Cheyanne   Cuevas's   testimony   he   smoked   marijuana    at

defendant's apartment on December 28, 2010, but did not recall who

supplied the marijuana.    Defendant contends the indictment charged

only possession of marijuana with intent to distribute on or about

December 26, 2010, and the testimony showing defendant committed

crimes or wrongs at other times should have been excluded under

N.J.R.E. 404(b) and N.J.R.E. 403.

      "A trial court's ruling on the admissibility of evidence is

reviewed on appeal for abuse of discretion."         State v. Rose, 206

N.J. 141, 157 (2011).       Under this standard, the trial court's

decision to allow evidence should not be overturned "unless it can

be shown that the trial court palpably abused its discretion, that

is, that its finding was so wide [of] the mark that a manifest

denial of justice resulted."       State v. Lykes, 192 N.J. 519, 534



4
   Defendant argues Cuevas testified that "On December 10, he saw
defendant in possession of [marijuana]." The State repeats this
statement in its brief. The record, however, shows Cuevas actually
testified that he observed defendant in possession of marijuana
in December 2010.

                                   12                             A-1144-15T3
(2007) (quoting Verdicchio v. Ricca, 179 N.J. 1, 34 (2004)).     For

admission of N.J.R.E. 404(b) evidence in cases where a trial court

did not apply a balancing test, an appellate court conducts "its

own 'plenary review' to determine its admissibility."     Rose, 206

N.J. at 158.   In addition, if the trial court does not determine

the admissibility of evidence under the correct legal standard,

its decision is not afforded any deference and the court reviews

the issue de novo.   State v. Reddish, 181 N.J. 553, 609 (2004).

     "[N.J.R.E.] 404(b) serves as a safeguard against propensity

evidence that may poison the jury against a defendant."    State v.

Skinner, 218 N.J. 496, 517 (2014).    "[T]he underlying danger of

admitting other-crime [or bad-act] evidence is that the jury may

convict the defendant because he is 'a bad person in general.'"

Id. at 514 (second alteration in original) (quoting State v.

Cofield, 127 N.J. 328, 336 (1992)). "For that reason, any evidence

that is in the nature of prior bad acts, wrongs, or, worse, crimes

by a defendant is examined cautiously because it 'has a unique

tendency' to prejudice a jury." Ibid. (quoting Reddish, 181 N.J.

at 608).   "Put simply, a defendant must be convicted on the basis

of his acts in connection with the offense for which he is charged.

A defendant may not be convicted simply because the jury believes

that he is a bad person."   Ibid.



                                13                          A-1144-15T3
     The initial determination required under N.J.R.E. 404(b) is

whether the evidence is "intrinsic to the charged crime, and thus

need only satisfy the evidence rules relating to relevancy, most

importantly [N.J.R.E.] 403" or whether it "relates to 'other

crimes,' and thus is subject to continued analysis under [N.J.R.E.]

404(b)."   Rose, 206 N.J. at 179.          If the evidence falls within

N.J.R.E. 404(b)'s requirements, its admissibility is determined

under the four-part test established in Cofield:

           1. The evidence of the other crime must be
           admissible as relevant to a material issue;

           2. It must be similar in kind and reasonably
           close in time to the offense charged;

           3. The evidence of the other crime must be
           clear and convincing; and

           4. The probative value of the evidence must
           not be outweighed by its apparent prejudice.

           [127 N.J. at 338.]

     "[E]vidence that is intrinsic to the charged crime is exempt

from the strictures of [N.J.R.E.] 404(b) even if it constitutes

evidence   of   uncharged   misconduct      that   would    normally     fall

under [N.J.R.E.]   404(b) because     it    is   not   'evidence   of   other

crimes, wrongs, or acts.'"      Rose, 206 N.J. at 177 (quoting 22

Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice and

Procedure § 5239, at 445 (1978)).     For that reason, "evidence that

is intrinsic to a charged crime need only satisfy the evidence

                                 14                                 A-1144-15T3
rules relating to relevancy, most importantly the [N.J.R.E.] 403

balancing test."           Id. at 177-78. Under N.J.R.E. 403, relevant

evidence may be excluded if its "probative value is substantially

outweighed by the risk . . . of undue prejudice . . . ."

      In Rose, the Court limited the scope of intrinsic evidence

to the two categories established in United States v. Green, 617

F.3d 233, 248-49 (3d Cir. 2010).                 See id. at 181 (first, second,

and third alterations in original) (emphasis added) (observing

"Green's tight description of intrinsic evidence narrows the field

of uncharged misconduct that is excluded from [N.J.R.E.] 404(b)'s

channeled analysis").          Ibid.       "First, evidence is intrinsic if it

'directly proves' the charged offense." Id. at 180 (quoting Green,

617   F.3d     at      248).     "Second,          'uncharged     acts     performed

contemporaneously with the charged crime may be termed intrinsic

if they facilitate the commission of the charged crime.'"                      Ibid.

(quoting Green, 617 F.3d at 249).

      Here,    the    court    overruled         defendant's    objections   to   the

disputed testimony concerning his involvement in the distribution

of marijuana at times other than on the December 26, 2010 date

charged   in    the    indictment.           The    court   rejected     defendant's

contention the evidence constituted inadmissible N.J.R.E. 404(b)

evidence,     did    not   conduct     a    Cofield    analysis    concerning     its

admissibility, and essentially determined the evidence constituted

                                            15                               A-1144-15T3
intrinsic evidence that was admissible without regard to the

requirements of N.J.R.E. 404(b).

      We    first   consider    whether   the    challenged   testimony      "is

intrinsic to the charged crime," or "relates to 'other crimes,'

and thus is subject to continued analysis under [N.J.R.E.] 404(b)."

Id. at 179.        Count three charged defendant with possession with

intent     to    distribute   marijuana   N.J.S.A.     2C:35-5(b)(12).         To

establish defendant's guilt of the offense, the State was required

to prove beyond a reasonable doubt that on or about December 26,

2010:      (a)   defendant    possessed   or    controlled    the    marijuana

recovered by the police and introduced into evidence; (b) defendant

had the intent to distribute the marijuana when he possessed or

had it under his control; and (c) defendant acted knowingly and

purposely in possessing or having the marijuana under his control.

See     N.J.S.A.     35-5(b)(12);    Model      Jury   Charges      (Criminal),

"Possession Of A Controlled Dangerous Substance With Intent To

Distribute (N.J.S.A. 2C:35-5)" (rev. June 8, 2015).

      In our view, Muniz's testimony that he saw defendant bring

marijuana from his bedroom and give it to individuals to "roll up"

during December 2010, and Cuevas's testimony that in December 2010

he saw defendant possess, smoke and share marijuana with others,

and purchased marijuana on more than one occasion from defendant,

was not intrinsic to the charge that on or about December 26,

                                     16                                 A-1144-15T3
2010, defendant possessed marijuana with intent to distribute.

The   testimony   does    not    describe           "uncharged     acts   performed

contemporaneously" with or that "facilitate[ed] the commission

of[,] the" December 26, 2010 offense charged in the indictment.

See Rose, 206 N.J. at 180 (quoting Green, 617 F.3d at 249).                        To

the contrary, the testimony described conduct occurring at times

separate from the crime charged in count three, and the alleged

conduct occurring at those times did not in any manner facilitate

defendant's alleged commission of the crime of possession with

intent to distribute marijuana on December 26, 2010.                      Thus, the

testimony did not fall within the second category of intrinsic

evidence recognized by the Court in Rose.                Ibid.

      The State contends the testimony constituted evidence within

the first category of intrinsic evidence because it directly proved

defendant    possessed    marijuana      with        intent   to    distribute     on

December 26, 2010.       See ibid.      "If uncharged misconduct directly

proves the charged offense, it is not evidence of some 'other'

crime."     Green, 617 F.3d at 249.                Where the evidence does not

directly prove the charged offense, it constitutes evidence of

"other crimes, wrongs, or acts," and is subject to the requirements

of N.J.R.E. 404(b).      See ibid.

      The   testimony     of    Muniz        and    Cuevas    showing     defendant

distributed marijuana at times other than that charged in the

                                        17                                  A-1144-15T3
indictment does not "directly prove" that defendant possessed

marijuana with intent to distribute on December 26, 2010.                           See

Rose, 206 N.J. at 180; Green, 617 F.3d at 248-49.                Contrary to the

State's assertions, we are not convinced our decision in State v.

Brockington, 439 N.J. Super. 311 (App. Div. 2015), requires a

different conclusion.

     In     Brockington,     we     considered    the     admissibility        of     a

detective's testimony about the defendant and another individual

"engag[ing] in a series of six encounters with persons whom" the

detective believed were purchasers of illicit drugs that occurred

immediately preceding a drug transaction for which defendant was

charged.      Id.    at   316-18.      We    determined    the    testimony         was

admissible as intrinsic evidence because it "directly prove[d]"

the charged crimes: conspiracy to possess controlled dangerous

substance (CDS) and to possess CDS with intent to distribute, and

possession    with    intent      to   distribute.        Id.    at   328.          Our

determination, however, was based on facts not present here.                         As

we noted, the testimony directly proved the offenses because it

showed "defendant and [the other individual] engage[d] in a pattern

of behavior that was repeated several times within a relatively

short period on the day" the defendant committed the charged

offenses.    Id. at 332.



                                        18                                   A-1144-15T3
     Here, the testimony showing defendant used and distributed

marijuana    on    uncharged    occasions       in     December    2010    is    wholly

dissimilar to the evidence we found was intrinsic in Brockington.

In fact, in Brockington, we noted that the trial court excluded

evidence     of     the   detective's         observations         of     defendant's

participation in drug transactions prior to the date of the charged

crime under N.J.R.E. 404(b).             Id. at 315.         Muniz and Cuevas's

testimony     does     not     show     defendant        distributed        marijuana

immediately       preceding    the    alleged    commission        of   the     charged

offense or directly prove he intended to distribute the marijuana

he possessed at the time of the charged offense.                          The alleged

uncharged distribution of marijuana does not fall within either

category of intrinsic evidence defined in Rose.                   See Rose 206 N.J.

at 180.

     The    court     therefore       erred     by     admitting    the     testimony

concerning defendant's uncharged distribution of marijuana without

determining its admissibility under N.J.R.E. 404(b) and Cofield.

See id. at 179 (explaining that where evidence of uncharged crimes

or wrongs is not intrinsic, its admissibility must be determined

under N.J.R.E. 404(b)).         We are convinced the erroneous admission

of the testimony as intrinsic evidence was "clearly capable of

producing an unjust result," R. 2:10-2, because it constituted

highly     prejudicial    evidence       that        defendant     committed      other

                                        19                                      A-1144-15T3
uncharged drug-related offenses and created a realistic danger the

"jury may [have] convict[ed] . . . defendant because he is a bad

person in general."     Cofield, 127 N.J. at 336 (citation omitted).

       We are also convinced the court erred by allowing McIntosh's

testimony he saw people smoking marijuana they brought to the 2010

Christmas party at defendant's apartment, and Cuevas's testimony

he smoked marijuana at defendant's apartment on December 28, 2010,

but did not recall who supplied it. The testimony is not intrinsic

evidence under the Rose standard because it does not directly

prove defendant committed the crime of possession with intent to

distribute marijuana on or about December 26, 2010, or prove acts

by defendant that facilitated that crime.             See Rose, 206 N.J. at

180.    In fact, the testimony does not describe any conduct or

actions of defendant related to his alleged possession with intent

to distribute marijuana.

       Although the relevancy of the testimony is unclear, its

admission   permitted    the      inference    that   defendant   engaged    in

uncharged crimes or wrongs by participating in the consumption of

controlled dangerous substances brought by others in his home.

The    testimony   constituted      highly     prejudicial   evidence      that

defendant   was    engaged   in    uncharged    criminal   conduct   and    its

admission was clearly capable of producing an unjust result.                 R.

2:10-2; State v. Randolph, 228 N.J. 566, 592 (2017).

                                      20                              A-1144-15T3
     In sum, we are convinced that admission of the challenged

testimony of Muniz, McIntosh and Cuevas as intrinsic evidence was

plain error.        R. 2:10-2.   We are therefore constrained to reverse

defendant's conviction and remand for a new trial.

     However, the court's determination the testimony of Muniz,

McIntosh and Cuevas constituted admissible intrinsic evidence

rendered it unnecessary for the State to argue the testimony was

otherwise admissible under N.J.R.E. 404(b), or create a complete

record in support of such a contention.             Lacking such a record,

we choose not to make a de novo determination on the admissibility

of the testimony under N.J.R.E. 404(b).             Cf. State v. Lykes, 192

N.J. 519, 534 (2007) (finding that where a trial court fails to

conduct   a    required    N.J.R.E.    404(b)     analysis   concerning    the

admissibility of evidence, a reviewing court may conduct the

analysis de novo).        The State may request leave to introduce all

or portions of the testimony at the retrial, and the court shall

determine     the    admissibility    of   any   proffered   testimony   under

N.J.R.E. 404(b) and the Cofield standard based on the record and

arguments presented at that time.

                                           IV.

     Defendant next argues the court erred by permitting the State

to elicit testimony from three defense witnesses, Weyldon Lindsey,

Lorenzo Cordero and Tinniel Brown, commenting on the veracity of

                                      21                             A-1144-15T3
the testimony of other witnesses and defendant's statement to the

police.      Defendant   cites   generally   to   the   State's    cross-

examination of the witnesses, but argues the error of "greatest

significance" occurred when Cordero was asked "whether he was

wrong or was the defendant."

     "[O]rdinarily, the scope of cross-examination of a witness

rests in the discretion of the trial judge. An appellate court

will not interfere with the exercise of such discretion unless

clear error and prejudice are shown."        State v. Adames, 409 N.J.

Super. 40, 61 (App. Div. 2009) (quoting Glenpointe Assocs. v. Twp.

of Teaneck, 241 N.J. Super. 37, 54 (App. Div. 1990)).

     "[I]t [is] the jury's province to assess the credibility of

all of the evidence." State v. Cole, 229 N.J. 430, 450 (2017).

"[C]redibility is an issue which is peculiarly within the jury's

ken[.]"   State v. Frisby, 174 N.J. 583, 595 (2002) (quoting State

v. J.Q., 252 N.J. Super. 11, 39 (App. Div. 1991)).           The Court

explained:

           The question of whether a particular witness
           is testifying in a truthful manner is one that
           must be answered in reliance upon inferences
           drawn from the ordinary experiences of life
           and common knowledge as to the natural
           tendencies of human nature, as well as upon
           observations of the demeanor and character of
           the witness. The phenomenon of lying, and
           situations in which prevarications might be
           expected to occur, have traditionally been
           regarded as within the ordinary facility of

                                  22                              A-1144-15T3
            jurors to assess. For this reason, the
            question of a witness' credibility has
            routinely been regarded as a decision reserved
            exclusively for the jury.

            [Id. at 594 (quoting J.Q., 252 N.J. at 39).]

       Thus, "the mere assessment of another witness's credibility

is prohibited."      Ibid.; see also Kansas v. Ventris, 556 U.S. 586,

594 n.*, (2009) ("Our legal system . . . is built on the premise

that it is the province of the jury to weigh the credibility of

competing witnesses . . . .").              "The State may not attack one

witness's credibility through          another      witness's      assessment      of

that credibility."         State v. R.K., 220 N.J. 444, 458 (2015); see

also   State    v.   Bunch,    180 N.J. 534,       549    (2004)    (finding     the

prosecutor's question, "So basically you want this jury to believe

that everything that the officers came in here and testified to

is   untrue?"    improper);       Frisby,   174    N.J.     at    593-94   (finding

officer's      testimony    was    improper       because    it    constituted      a

credibility evaluation in favor of one witness and against the

defendant).

       The record shows that during the State's cross-examination,

Lindsey testified he did not see anyone smoking marijuana during

the evening of December 25, and early morning hours of December

26, 2010.      The prosecutor then asked, "What if I were to tell you

that [McIntosh], himself, testified in that very seat that you're


                                       23                                   A-1144-15T3
sitting in that he smoked marijuana that night?"           Defendant

objected and the court determined the prosecutor could ask, "Would

it surprise you if [McIntosh] testified X, Y, and Z?"             The

prosecutor then rephrased the question, and asked, "Would it

surprise you, to learn that the defendant himself told the police

that he personally smoked marijuana every day?" Defendant objected

again, but the court allowed the prosecutor to ask if it would

surprise the witness to learn that defendant said that he smokes

marijuana on a regular basis.        Lindsey stated that he did not

know.

     The prosecutor later asked Cordero, "Would you be surprised

to hear that the defendant gave a statement to the police a few

days after this incident occurred, about two weeks, ten days after

this incident occurred, would you be surprised if I told you that

he told the police that [I.S.] slept over and that [McIntosh]

slept over?"     Defendant objected, and the court overruled the

objection.     Cordero responded by stating that he "wouldn't be

surprised."

     The prosecutor then pointed out that Cordero had testified

McIntosh did not sleep over at defendant's home and asked, "So is

the defendant a liar or are you a liar?" and then, "So it's the

defendant would have [sic] a liar?"      The prosecutor continued to

ask the witness about defendant's statement, and then asked, "So,

                                24                           A-1144-15T3
again, who is wrong here? Are you wrong or is the defendant wrong?"

and then, "So, again, I ask you, who is the liar, you or the

defendant?"      In response, Cordero said "No one."

     In   our    view,   the   prosecutor's   questions   requesting   the

witnesses' opinions about the veracity of the other witnesses'

statements and defendant's statements were clearly improper.           See

R.K., 220 N.J. at 458; Bunch, 180 N.J. at 549; Frisby, 174 N.J.

at 593-94.      The court erred by overruling counsel's objections to

the questions and, at the retrial, the State shall not pose such

questions to any of the witnesses.

     Reversed and remand for a new trial.             We do not retain

jurisdiction.




                                    25                            A-1144-15T3